456 So. 2d 491 (1984)
FRIENDS OF THE EVERGLADES, INC., a Non-Profit Florida Corporation and the Izaak Walton League, a Non-Profit Florida Corporation, Appellants,
v.
SOUTH FLORIDA REGIONAL PLANNING COUNCIL and City National Bank of Miami, Appellees.
No. 83-2316.
District Court of Appeal of Florida, Third District.
July 3, 1984.
Rehearing Denied October 12, 1984.
*492 Michael F. Chenoweth, Miami, for appellants.
Josias & Goren and Samuel Goren, Fort Lauderdale, Greenberg, Traurig, Askew, Lipoff, Rosen & Quentel, Miami, and Alan S. Gold, South Miami, and Anthony J. O'Donnell, Jr., Fort Lauderdale, for appellees.
Before BARKDULL, BASKIN and FERGUSON, JJ.
PER CURIAM.
Because information-gathering activities of staff for the South Florida Regional Planning Council neither involved the entry of a rule or order nor determined substantial interests or otherwise precluded a point of entry into the agency's decision-making process, there was no reviewable "agency action" under Section 120.52(2) and (10), Florida Statutes (1983) and Florida Administrative Code Rule 28-5.111. Appellant's premature petition for a formal hearing, pursuant to Section 120.57(1), to review staff information-gathering and sufficiency notification activities which allegedly precluded public participation in the development of regional impact review process, was properly denied.
Affirmed.